Case 4:16-cv-10585-LVP-APP ECF No. 90, PageID.1822 Filed 04/07/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BARBRIE LOGAN,

             Plaintiff,

v.                                                 Civil Case No. 16-10585
                                                   Honorable Linda V. Parker
MGM GRAND DETROIT CASINO,

          Defendant.
_____________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S OBJECTIONS TO
          BILL OF COSTS AND SETTING ASIDE BILL OF COSTS

       On January 8, 2021, this Court entered an Opinion and Order (ECF No. 80)

adopting Magistrate Judge Anthony P. Patti’s recommendation to grant

Defendant’s Second Motion for Summary Judgment (ECF No. 75). In the R&R,

Magistrate Judge Patti denied Defendant’s request for an award of costs and

attorney fees associated with the motion because Defendant cited no legal basis for

the request. (ECF No. 75 at Pg ID 1681, 1712-13.) Defendant subsequently filed a

Bill of Costs (ECF No. 84), and the Clerk of the Court taxed costs in favor of

Defendant and against Plaintiff in the amount of $1,132.20 (ECF No. 85). Plaintiff

objects to the taxed costs (ECF Nos. 86, 87) based on Magistrate Judge Patti’s

previous recommendation to deny Defendant’s request.
Case 4:16-cv-10585-LVP-APP ECF No. 90, PageID.1823 Filed 04/07/21 Page 2 of 4




      In his report and recommendation, however, Magistrate Judge Patti

addressed only whether Defendant was entitled to an award of costs pursuant to 42

U.S.C. § 2000e-5(k). (See ECF No. 75 at Pg ID 1713.) The decision to deny

Defendant an award under § 2000e-5(k)—which allows for an award only where

the plaintiff’s claim was “frivolous, unreasonable, or groundless[,]” Christianburg

Garment Co. v. Equal Employment Opportunity Commission, 434 U.S. 412, 422

(1978)—did not preclude Defendant from seeking other costs. Defendant’s Bill of

Costs was filed under 28 U.S.C. § 1920. “‘[P]revailing parties are entitled to their

costs [under this statute] as of course.’” Goostree v. State of Tenn., 796 F.2d 854,

863 (6th Cir. 1986) (emphasis added) (quoting White & White, Inc. v. Am. Hosp.

Supply Co., 786 F.2d 728, 731 (6th Cir. 1986)). In other words, Defendant was

entitled to the costs allowed under § 1920 unless Plaintiff “show[ed] circumstances

sufficient to overcome the presumption favoring an award[.]” White & White, 786

F.2d at 732 (quotation marks and citation omitted).

      Nevertheless, it is within a district court’s discretion whether to award costs.

Singleton v. Smith, 241 F.3d 534, 539 (6th Cir. 2001) (citing White & White, 786

F.2d at 730). The Sixth Circuit has identified several factors that may justify a

decision to ignore the presumption in favor of a cost award, including the losing

party’s good faith, the difficulty of the case, the winning party’s behavior, and the

necessity of the costs. See id. (citing White & White, 786 F.2d at 732-33). The

                                          2
Case 4:16-cv-10585-LVP-APP ECF No. 90, PageID.1824 Filed 04/07/21 Page 3 of 4




prevailing party’s ability to pay its own costs is not relevant. Id. (citing White &

White, 786 F.2d at 730). However, the indigency of the losing party is a factor

weighing in favor of the denial of costs. Id. (citing Jones v. Cont’l Corp., 789

F.2d 1225, 1233 (6th Cir. 1986)).

      The relevant factors lead this Court to conclude that Defendant’s requested

costs should be denied. While Plaintiff did not ultimately prevail in this litigation,

she did prevail in the Sixth Circuit with respect to the applicable statute of

limitations, which by the Sixth’s Circuit’s own description, was “a matter of first

impression.” Logan v. MGM Grand Detroit Casino, 939 F.3d 824, 825 (2019).

Moreover, the Court believes that Plaintiff pursued her claims in good faith.

Finally, Plaintiff has been granted leave to proceed in this matter in forma

pauperis, reflecting an inability or at least difficulty in paying Defendant’s costs.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Objections (ECF No. 86) and Motion to

Review Bill of Costs (ECF No. 87) are GRANTED and the Costs Taxed against

Plaintiff and in favor of Defendant are SET ASIDE.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
 Dated: April 7, 2021


                                           3
Case 4:16-cv-10585-LVP-APP ECF No. 90, PageID.1825 Filed 04/07/21 Page 4 of 4




 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, April 7, 2021, by electronic and/or U.S.
 First Class mail.

                                               s/Aaron Flanigan
                                               Case Manager




                                          4
